Title: To Thomas Jefferson from Samuel Smith, 31 May 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir/
                     Balte. 31. Decr. May 1805
                  
                  Permit me to return my Sincere thanks for the Appointment Conferred on Mr. Donaldson, I am persuaded that he will afford no Cause to regreat—His Father Coll. William Lowrey has been  regularly bred & Accustomed to the Selling of Goods of all kinds, is a Man of Integrity and conversant in Accounts—I take leave to mention those qualifications that (Should Such a Character be wanted) he may be Obtained, he will be on the Spot—He might be of Service “perhaps” when Indian Trading houses Shall be established among the Osages. Sacs, &c &c.—Coll Lowrey is a most excellent Militia Officer & warmly Attached to the present Administration—He has been unfortunate in Trade, but never Suffered in his Character—he knows not of the information I am now presenting—
                  Capn. Mann, in the Schooner Commerce Carries the Bust of the Emperor of Russia, whom my house recieves the Amt. of Cost. they will transmit it to you—I am Sir your friend & servt.
                  
                     
                        S. Smith 
                     
                  
               